Citation Nr: 0946022	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to service connection for headaches.

2.	Entitlement to service connection for back condition.

3.	Entitlement to service connection for pinched nerve, neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a July 2007 letter, the Veteran withdrew his appeal for 
entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right patella.

The issues of entitlement service connection for a back 
condition and pinched nerve, neck, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Competent lay evidence shows that the Veteran developed 
symptoms of headaches during military service.


CONCLUSION OF LAW

The criteria for service connection of headaches are met.  38 
U.S.C.A. §§ 1110,  5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice requirement applies to all five 
elements of a service connection claim, including the degree 
of disability and effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a May 2006 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, statements from 
the Veteran, additional lay statements, and statements from 
the Veteran's representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.



Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Veteran and lay witnesses are competent to report on 
symptoms readily observable by a person without specialized 
education, training, or experience.  See 38 C.F.R. § 
3.159(a)(2).

Headache Claim

VA treatment records from February 2004 to March 2006 show 
complaints of chronic headaches.  The Veteran states that he 
has suffered from chronic headaches ever since his military 
service.

The Veteran's service treatment records are negative for 
complaints of or treatment for headaches.  February 1972 
separation examination did not mention headaches.  The 
Veteran states that he experienced several headaches during 
his military service, but he did not seek treatment.  The 
Veteran has also submitted the October 2006 e-mail from 
D.H.M., who served with the Veteran from December 1969 to 
August 1971, stating that the Veteran had complained about 
headaches during the latter part of their service together, 
which corroborates the Veteran's contention that the 
headaches began while in service.  

VA treatment records show several recorded complaints of 
headaches since the Veteran left service.  The Veteran has 
also submitted statements from his childhood friend and his 
ex-girlfriend detailing the Veteran's frequent complaints of 
severe headaches after his return from service.  This 
evidence, when taken together, shows a continuity of 
symptomatology for the Veteran's headaches.  In applying the 
benefit of the doubt doctrine, the Board finds the continuity 
of symptomatology described above, without medical evidence 
to the contrary, is sufficient to establish service 
connection.

In a May 2007 e-mail, B.G., the Veteran's childhood friend 
stated that after both had separated from military service 
(B.G. in 1973, a year after the Veteran) he recalls the 
Veteran frequently complaining of headaches and occasionally 
missing functions because of them.  In another May 2007 e-
mail, the Veteran's ex-girlfriend from the time period 
immediately after he returned from service, J.R., stated that 
in the two years they dated, he repeatedly suffered from 
severe headaches.  These headaches would interfere with their 
plans and would cause the Veteran to be physically sick.  She 
remembered these headaches causing the Veteran to stay in bed 
all day and he would need the room quiet and dark.

Accordingly, service connection is warranted for headaches.  
In reaching this decision, the Board has extended the benefit 
of the doubt doctrine to the Veteran.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for headaches is allowed.




REMAND

VA treatment records from October 2003 to March 2006 show 
complaints of chronic pain associated with degenerative joint 
disease of the low back (lumbar spine) and neck (cervical 
spine).  There is no record in the Veteran's service 
treatment records of complaints about either.  At the time of 
his February 1972 separation examination, no musculoskeletal 
abnormalities were noted.  However, the Veteran has submitted 
lay evidence of continued back pain since he left service.  
The location of that back pain was not specified in this lay 
evidence.  

The Veteran has also filed a claim for a neck condition, 
claimed as pinched nerve, neck.  As a cervical spine 
condition would affect the neck, the Board must determine 
whether the Veteran's claimed back and neck symptoms evince 
one spinal disorder that affects both the back and neck, or 
separate disorders.  These are medical questions that require 
a medical opinion.

As the issue of service connection for back condition is 
being remanded for further development, the issue of service 
connection for a neck condition, claimed as pinched nerve, 
neck, should also be remanded and, pending the findings of 
the VA examination, readjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the nature 
and etiology of any spinal condition 
found to be present; and, if so, 
whether such is linked to the 
Veteran's military service.  His 
claims folder should be available to 
the examiner and reviewed in 
conjunction with the examination.  
All tests and studies deemed 
necessary by the examiner should be 
performed.

Based on a review of the records 
contained in the claims folder and 
the results of the examination, the 
examiner is asked to provide an 
opinion addressing the following 
questions:

a.	Does the Veteran have a spinal 
disorder?  The examiner should 
specify which portion or portions 
of the Veteran's spine are 
affected.

b.	Is it at least as likely as not 
(50 percent or greater 
probability) that the Veteran's 
spinal disorder or disorders are 
casually linked to his military 
service, including his work as a 
vehicle mechanic?

c.	Has the Veteran developed a 
separate cervical spine (neck) 
disorder, to include a pinched 
nerve?  If so, please specify the 
diagnosis (diagnoses).  Is it at 
least as likely as not (50 
percent or greater probability) 
that any current diagnosis of a 
neck disorder, had its onset 
during service; or was such a 
disorder otherwise caused by any 
incident or event that occurred 
during service?

Please note that the term "as likely 
as not" does not mean within the 
realm of possibility.  Rather it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  
Please answer the questions posed 
with use of "as likely," "more 
likely," or "less likely" 
language.

A complete rationale should be given 
for all opinions and conclusions.

2.	After the above development is 
completed, adjudicate the claims of 
entitlement to service connection for 
a back disorder and a neck disorder.  
If the benefits sought are denied, 
provided the Veteran and his 
representative a supplemental 
statement of the case, with an 
appropriate period for response, 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


